Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is unclear as to the number of lateral directions in lines 5-6. On line 5, there are possibly two lateral directions, but on line 6 there are at least three lateral directions.  Also, claim 1 is indefinite because it recites in lines 17-18 that “the reconstruction device is configured for a spectrally selective image recording of the scattered radiation; however, it appears that the detector device may have been intended (see para. 00023, 00055, and 00081 of the specification filed on 01/27/2021).  Claim 1 is also not clear if the spectrally selected recording in lines 17-18 is used for the tomographic reconstruction mentioned in lines 19-20.
Claims 2-9 are indefinite by virtue of their claim dependency upon indefinite claim 1.
Claim 10 is indefinite because it is unclear as to the number of lateral directions in lines 4-5. On line 4, there are possibly two lateral directions, but on line 5 there are at least three lateral directions.  
Claims 11-15 are indefinite by virtue of their claim dependency upon indefinite claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   The references made of record include references cited in parent application SN 16/331,970 as well as a patent publication related to the present application (US 2021/0172794 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R. LEE whose telephone number is (571)272-2477.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272- 2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/JOHN R LEE/               Primary Examiner, Art Unit 2878